PER CURIAM.
Ricky Lee Palmore appeals an order dismissing his motion for postconviction relief. The order states that the motion was not filed under oath or with the unno-tarized oath allowed by State v. Shearer, 628 So.2d 1102 (Fla.1993). See Fla. R.Crim. P. 3.987. The trial court dismissed the motion without prejudice to file a proper motion, and also denied a timely motion for rehearing. Oddly, both the motion for postconviction relief and the motion for rehearing filed by Mr. Palmore contain the permissible unnotarized oath. Accordingly, we reverse and remand for further proceedings.
Reversed.
ALTENBERND, A.C.J., and WHATLEY and CASANUEVA, JJ„ Concur.